
	
		I
		112th CONGRESS
		1st Session
		H. R. 1898
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  conditions under which certain persons may be treated as adjudicated mentally
		  incompetent for certain purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans 2nd Amendment Protection
			 Act.
		2.Conditions for
			 treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes
			(a)In
			 generalChapter 55 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					5511.Conditions for
				treatment of certain persons as adjudicated mentally incompetent for certain
				purposesIn any case arising
				out of the administration by the Secretary of laws and benefits under this
				title, a person who is mentally incapacitated, deemed mentally incompetent, or
				experiencing an extended loss of consciousness shall not be considered
				adjudicated as a mental defective under subsection (d)(4) or (g)(4) of section
				922 of title 18 without the order or finding of a judge, magistrate, or other
				judicial authority of competent jurisdiction that such person is a danger to
				himself or herself or
				others.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by adding at the end the following new item:
				
					
						5511. Conditions for treatment of certain persons as
				adjudicated mentally incompetent for certain
				purposes.
					
					.
			
